Book.es, J.:
I concur in this opinion. After the lapse of nine years from the entering of the decree, it should not be opened except upon the clearest evidence of mistake. Such evidence is not, as I think, before us. The presumption in favor of the record is not here answered, save by a suspicion as to its correctness. That will not be*held to be sufficient, even after a brief period of time and muck *513less when brought forward after a delay greater than that which would bar an ordinary action on account.
Learned, R. J., concurred.
Order affirmed, with ten dollars costs and printing disbursements.